IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 97-30770



WILSON GANT,

                                            Plaintiff-Appellant,

                                versus

C F MOTORFREIGHT,

                                            Defendant-Appellee.


          Appeal from the United States District Court
              for the Middle District of Louisiana
                         (93-CV-990-B-M2)


                           March 4, 1999

Before HIGGINBOTHAM, JONES, and WIENER, Circuit Judges.

HIGGINBOTHAM, Circuit Judge:*

     The district court has concluded that the reasons given by

Consolidated Freightways for not promoting Wilson Gant were not

pretextual. Consolidated relied upon a performance report admitted

into evidence by the district court.     There is no contention that

Gant has not been a loyal, faithful, and competent worker and his

case is not without force.    However, this case has been tried to




    *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the United States District Court, and we are unable to conclude

that its findings were clearly erroneous.

     AFFIRMED.




                                2